Title: To Benjamin Franklin from Managers of the Pennsylvania Hospital, 29 December 1760
From: Managers of the Pennsylvania Hospital
To: Franklin, Benjamin


          “On December 29, 1760, a letter was written to Franklin for some necessary drugs and medicines, and he was also asked ‘to join with some others of our fellow citizens, now in London, in soliciting contributions on behalf of the Hospital from several merchants who, we apprehend, may be induced to encourage the progress thereof.’ “
        